PER CURIAM.
The facts in this ease raised the question whether the payment by an employer of the income taxes assessable against an employee constitute additional assessable income to sueh employee. On May 2, 2928, this question was certified to the Supreme Court of the United States under section 239 of the Judicial Code (28 USCA § 346). In an opinion of June 3, 1929, the Supreme Court answered this question in the affirmative (Old Colony Trust Co. et al., Executors, v. Commissioner of Internal Revenue, 49 S. Ct. 499, 73 L. Ed.-), and by mandate dated July 5, 1929, directed this court to take further proceedings in conformity with said opinion.
Pursuant thereto, the decision of the Board of Tax Appeals is affirmed.